News Release For Immediate Release Contact:Dan Chila, EVP, Chief Financial Officer (856) 691-7700 Sun Bancorp Reports Nine-Month Net Income Up 20.8%: Third Quarter Net Income Advances 21.2% Our mission is uncompromising… …to be the Premier Community Bank in every community we serve VINELAND, NJ, October 15, 2007 – Sun Bancorp, Inc. (NASDAQ: SNBC) today reported net income of $5.9 million, or $.26 per share, up 21.2% for the quarter ended September 30, 2007, compared to net income of $4.9 million, or $.22 per share, for the third quarter 2006. The current quarter includes charges of approximately $435,000 (pre-tax), or $.01 per share. The charges represent approximately $250,000 to write-off unamortized issuance costs relating to the call of Sun Trust IV trust preferred securities and $185,000 related to several branch consolidations during the quarter. For the nine months ended September 30, 2007, the Company reported net income of $15.5 million, or $.68 per share, compared to $12.8 million, or $.58 per share, in the prior period – an increase of 20.8%. Net income for nine months ended September 30, 2007 includes net charges of approximately $2.1 million (pre-tax), or $.06 per share. The charges were a result of $2.4 million of severance related expenses, $791,000 write-off to unamortized issuance costs relating the call of Sun Trust III and Sun Trust IV trust preferred securities, $185,000 of branch consolidation costs, and an early extinguishment of debt charge of $124,000 for an FHLB borrowing prepayment, offset by a net gain of $1.4 million realized in the first quarter from the sale of branches. The prior year comparable period included severance related expenses of $500,000 (pre-tax), or $.02 per share. more Sun Bancorp 3Q 2007 – page two “Our financial performance during the third quarter and for the first nine months has been consistent and is tracking essentially as planned,” said Sidney R. Brown, acting president and chief executive officer of Sun Bancorp, Inc. “Loan production was steady with a solid pipeline, although prepayments still continue to have an impact primarily on real estate-related loans. Deposit growth continued to be steady as we managed deposit costs down, contributing to improvements in the net interest margin on a linked quarter and comparable year-to-date basis. We are also pleased to report that the efficiency ratio broke below the 70% level for the first time in recent history. Needless to say, we will be focused on continuing to improve it.” “The board of directors of Sun Bancorp has appointed A. Bruce Dansbury as the company’s permanent chief operating officer,” added Brown. “He has been serving as executive vice president and interim chief operating officer, managing Sun National Bank’s daily operations and reporting to the board. In this role, he oversees the bank’s senior executive team and focuses on strategic and tactical decisions to continue delivering competitive products and services to Sun’s customer base. He also serves as the bank’s senior credit officer and chief credit policy officer, a position in which he is responsible for Sun’s credit products and policies, as well as providing senior-level review and management of Sun’s credit portfolio.” The following is an overview of the key financial highlights for the quarter: · Total assets were $3.296 billion at September 30, 2007, compared to $3.264 billion at September 30, 2006 and $3.326 billion at June 30, 2007. · Total loans before allowance for loan losses were $2.473 billion at September 30, 2007, an increase of $121.6 million, or 5.2% over total loans at September 30, 2006. Linked quarter loan growth normalized for prepayments of about $25.0 million during the quarter approximated 2.1%. Total loan growth over year end 2006 normalized for prepayments and a branch sale approximates 10.0%. · Total non-performing assets of $22.2 million at September 30, 2007, or .90%, of total gross loans and real estate owned, compares to $16.5 million, or .67%, at June 30, 2007, and $15.2 million, or .64%, at December 31, 2006.Non-accrual loans increased $3.7 million over linked quarter primarily as a result of a $2.5 million loan to a single borrower which is adequately collateralized.Loans past due 90 days and accruing increased $1.7 million over linked quarter due primarily to two loans that are expected to be paid in full early in the fourth quarter. more Sun Bancorp 3Q 2007 – page three · Total deposits were $2.682 billion at September 30, 2007, an increase of $45.3 million, or 1.7%, over deposits at September 30, 2006. Deposit growth normalized for branch sales was 3.2% for the same period. Average total deposits decreased over the linked quarter 1.5% primarily in certificates of deposit, which was consistent with the Company’s funding strategy. · Net interest income (tax-equivalent basis) of $25.8 million for the quarter compares to $25.2 million for the comparable prior year period and $23.9 million for the linked second quarter. The net interest margin reported of 3.49% for the quarter is normalized at 3.53% to reflect the $250,000 of unamortized issuance costs of redeemed trust preferred securities during the quarter. The linked quarter net interest margin reported at 3.19% is also normalized at 3.26% to reflect the $541,000 write-off of unamortized issuance costs of redeemed trust preferred securities during the quarter. The net interest margin reported for the nine months ended September 30, 2007 of 3.34% is normalized at 3.37% and compares to net interest margin of 3.46% for the comparable prior year period. The linked quarter margin improvement reflects a net spread increase of 30 basis points. This increase is due to an increase in the interest-earning assets yield of 15 basis points and a decrease of 15 basis points in the cost of interest-bearing liabilities. · Total operating non-interest income for the quarter of $6.0 million increased $743,000, or 14.1%, over the comparable prior year period and decreased 4.5% over the linked quarter. The primary increase year-over-year was attributable to increases in service charges on deposit accounts of $397,000, or 12.5%.The linked quarter decrease is primarily due to a reduction in derivative product volume resulting from lower market interest rates. · Total operating non-interest expenses for the nine months ended September 30, 2007 of $64.7 million decreased $2.3 million, or 3.4%, over the comparable prior year period. The primary decreases are salaries and employee benefits of $1.4 million, or 4.0%, and occupancy and equipment expenses of $717,000, or 4.9%. FDIC expense for the nine months ended September 30, 2007 increased $585,000 over the comparable prior year period due to the FDIC reform legislation effective for 2007. Total operating non-interest expenses for the quarter of $21.7 million increased $171,000, or .80%, over the third quarter 2006 and decreased $147,000 over the linked second quarter. more Sun Bancorp 3Q 2007 – page four The Company continues to focus on its profitability enhancement initiatives with particular emphasis on expense savings. The Company achieved a record low 69.4% efficiency ratio for the quarter, which compares to 71.3% for the prior year and 73.8% for the linked second quarter. The Company will hold its regular quarterly conference call on Tuesday, October 16, 2007 at 11:30 a.m. (ET). Participants may call 1-800-391-2548 and give the verbal password: vi53385. The conference call also will be Web cast live through the Sun Bancorp Web site at www.sunnb.com. Participants are advised to call in or log on 10 minutes ahead of the scheduled start of the call. An Internet-based replay will be available at the Web site for two weeks following the call. Sun Bancorp, Inc. is a multi-state bank holding company headquartered in Vineland, New Jersey. Its primary subsidiary is Sun National Bank, serving customers through more than 70 branch locations in Southern and Central New Jersey and New Castle County, Delaware. The Bank is an Equal Housing Lender and its deposits are insured up to the legal maximum by the Federal Deposit Insurance Corporation (FDIC). For more information about Sun National Bank and Sun Bancorp, Inc., visit www.sunnb.com. The foregoing material contains forward-looking statements concerning the financial condition, results of operations and business of the Company. We caution that such statements are subject to a number of uncertainties and actual results could differ materially, and, therefore, readers should not place undue reliance on any forward-looking statements. The Company does not undertake, and specifically disclaims, any obligation to publicly release the results of any revisions that may be made to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. more SUN BANCORP, INC. AND SUBSIDIARIES FINANCIAL HIGHLIGHTS(unaudited) (Dollars in thousands, except per share data) For the Three Months Ended For the Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Profitability for the period: Net interest income $ 25,455 $ 24,999 $ 73,338 $ 74,533 Provision for loan losses 1,260 1,317 2,960 2,817 Non-interest income 6,011 5,268 19,333 14,734 Non-interest expense 21,846 21,590 67,435 67,504 Income before income taxes 8,360 7,360 22,276 18,946 Net income $ 5,885 $ 4,857 $ 15,482 $ 12,820 Financial ratios: Return on average assets(1) 0.71 % 0.60 % 0.62 % 0.53 % Return on average equity(1) 6.54 % 5.86 % 5.85 % 5.29 % Return on average tangible equity(1),(2) 11.39 % 11.27 % 10.42 % 10.28 % Net interest margin(1) 3.49 % 3.51 % 3.34 % 3.46 % Efficiency ratio 69.43 % 71.33 % 72.77 % 75.62 % Efficiency ratio, excluding non-operating income and non-operating expense(3) 68.30 % 71.00 % 70.56 % 75.16 % Earnings per common share(4): Basic $ 0.27 $ 0.23 $ 0.71 $ 0.60 Diluted $ 0.26 $ 0.22 $ 0.68 $ 0.58 Average equity to average assets 10.93 % 10.30 % 10.65 % 10.00 % September 30, December 31, 2007 2006 2006 At period-end: Total assets $ 3,295,576 $ 3,264,417 $ 3,325,563 Total deposits 2,682,286 2,636,954 2,667,997 Loans receivable, net of allowance for loan losses 2,446,267 2,325,259 2,339,584 Investments 459,450 528,507 525,122 Borrowings 131,537 165,649 160,622 Junior subordinated debentures 97,941 108,250 108,250 Shareholders’ equity 361,645 335,849 342,227 Credit quality and capital ratios: Allowance for loan losses to gross loans 1.07 % 1.10 % 1.08 % Non-performing assets to gross loans and real estate owned 0.90 % 0.63 % 0.64 % Allowance for loan losses to non-performing loans 127.11 % 182.37 % 175.50 % Total capital (to risk-weighted assets) (5) Sun Bancorp, Inc. 11.84 % 11.87 % 11.89 % Sun National Bank 10.96 % 10.59 % 10.57 % Tier 1 capital (to risk-weighted assets) (5) Sun Bancorp, Inc. 10.87 % 10.87 % 10.91 % Sun National Bank 9.99 % 9.58 % 9.59 % Leverage ratio (5) Sun Bancorp, Inc. 9.79 % 9.41 % 9.40 % Sun National Bank 8.93 % 8.31 % 8.28 % Book value $ 16.48 $ 15.64 $ 15.89 Tangible book value $ 9.53 $ 8.27 $ 8.62 (1) Amounts for the three and nine months ended are annualized. (2) Return on average tangible equity is computed by dividing annualized net income for the period by average tangible equity. Average tangible equity equals average equity less average identifiable intangible assets and goodwill. (3) Efficiency ratio, excluding non-operating income and non-operating expenses, is computed by dividing non-interest expense for the period by the summation of net interest income and non-interest income.Net interest income for the three and nine months ended September 30, 2007 excludes the write-off of $250,000 and $791,000, respectively, of unamortized costs on redeemed trust preferred securities.Non-interest expense for the three and nine months ended September 30, 2007 excludes $185,000 related to several branch consolidations.In addition, non-interest expense for the nine months ended September 30, 2007 excludes $124,000 resulting from the early extinguishment of an FHLB borrowing and $2.4 million of severance related expenses as compared to $500,000 of severance related expenses for the same period in 2006. Non-interest expense for the three months ended September 30, 2006 excludes $100,000 of severance related expenses. Non-interest income for the nine months ended September 30, 2007 excludes a net gain of $1.4 million from the sale of branches. (4) Data is adjusted for a 5% stock dividend declared in April 2007. (5) September 30, 2007 capital ratios are estimated, subject to regulatory filings. 5 SUN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION(unaudited) (Dollars in thousands, except par value) September 30, December 31, 2007 2006 ASSETS Cash and due from banks $ 68,044 $ 74,991 Interest-earning bank balances 4,020 48,066 Federal funds sold 17,475 47,043 Cash and cash equivalents 89,539 170,100 Investment securities available for sale(amortized cost - $425,121 and $488,007 at September 30, 2007 and December 31, 2006, respectively) 422,341 481,952 Investment securities held to maturity(estimated fair value - $19,774 and $24,846 at September 30, 2007 and December 31, 2006, respectively) 20,202 25,441 Loans receivable (net of allowance for loan losses - $26,340 and $25,658 at September 30, 2007 and December 31, 2006, respectively) 2,446,267 2,339,584 Restricted equity investments 16,907 17,729 Bank properties and equipment, net 45,453 42,292 Real estate owned, net 1,449 600 Accrued interest receivable 18,300 17,419 Goodwill 127,935 128,117 Intangible assets, net 24,656 28,570 Deferred taxes, net 3,416 3,939 Bank owned life insurance 65,607 57,370 Other assets 13,504 12,450 Total assets $ 3,295,576 $ 3,325,563 LIABILITIES & SHAREHOLDERS’ EQUITY LIABILITIES Deposits $ 2,682,286 $ 2,667,997 Advances from the Federal Home Loan Bank (FHLB) 64,763 103,560 Securities sold under agreements to repurchase - FHLB 15,000 - Securities sold under agreements to repurchase - customers 46,499 51,740 Obligation under capital lease 5,275 5,322 Junior subordinated debentures 97,941 108,250 Other liabilities 22,167 46,467 Total liabilities 2,933,931 2,983,336 SHAREHOLDERS’ EQUITY Preferred stock, $1 par value, 1,000,000 shares authorized, none issued - - Common stock, $1 par value, 50,000,000 shares authorized, 22,484,789 and 20,507,549 issued and outstanding September 30, 2007 and December 31, 2006, respectively 22,485 20,508 Additional paid-in capital 333,993 304,857 Retained earnings 16,468 20,794 Accumulated other comprehensive loss (2,669 ) (3,932 ) Treasury stock at cost, 542,978 shares at September 30, 2007 (8,632 ) - Total shareholders’ equity 361,645 342,227 Total liabilities and shareholders’ equity $ 3,295,576 $ 3,325,563 6 SUN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME(unaudited) (Dollars in thousands, except per share data) For the Three Months For the Nine Months Ended September 30, Ended September 30, 2007 2006 2007 2006 INTEREST INCOME Interest and fees on loans $ 44,262 $ 41,576 $ 130,776 $ 117,885 Interest on taxable investment securities 4,401 4,351 13,435 14,943 Interest on non-taxable investment securities 699 450 2,090 1,047 Dividends on restricted equity investments 284 285 831 861 Interest on federal funds sold 376 166 1,639 678 Total interest income 50,022 46,828 148,771 135,414 INTEREST EXPENSE Interest on deposits 21,130 17,479 64,041 47,090 Interest on borrowed funds 1,382 2,153 4,711 7,574 Interest on junior subordinated debentures 2,055 2,197 6,681 6,217 Total interest expense 24,567 21,829 75,433 60,881 Net interest income 25,455 24,999 73,338 74,533 PROVISION FOR LOAN LOSSES 1,260 1,317 2,960 2,817 Net interest income after provision for loan losses 24,195 23,682 70,378 71,716 NON-INTEREST INCOME Service charges on deposit accounts 3,585 3,188 10,266 7,934 Other service charges 75 80 222 238 Net gain on sale of branches - - 1,443 - Net gain on sale of bank property & equipment - - 12 - Loss on sale of investment securities - - - (20 ) Gainon sale of loans 392 220 1,347 664 Net gain on derivative instruments 297 154 1,056 978 Other 1,662 1,626 4,987 4,940 Total non-interest income 6,011 5,268 19,333 14,734 NON-INTEREST EXPENSE Salaries and employee benefits 10,816 10,650 34,428 34,237 Occupancy expense 2,932 2,982 8,661 8,775 Equipment expense 1,732 1,945 5,512 5,956 Amortization of intangible expenses 1,177 1,193 3,537 3,574 Data processing expense 1,063 1,226 3,171 3,388 Advertising expense 415 303 1,397 1,276 Other 3,711 3,291 10,729 10,298 Total non-interest expense 21,846 21,590 67,435 67,504 INCOME BEFORE INCOME TAXES 8,360 7,360 22,276 18,946 INCOME TAXES 2,475 2,503 6,794 6,126 NET INCOME $ 5,885 $ 4,857 $ 15,482 $ 12,820 Basic earnings per share (1) $ 0.27 $ 0.23 $ 0.71 $ 0.60 Diluted earnings per share (1) $ 0.26 $ 0.22 $ 0.68 $ 0.58 (1) Data is adjusted for a 5% stock dividend declared in April 2007. 7 SUN BANCORP, INC. AND SUBSIDIARIES HISTORICAL TRENDS IN QUARTERLY FINANCIAL DATA(unaudited) (Dollars in thousands) 2007 2007 2007 2006 2006 Q3 Q2 Q1 Q4 Q3 Balance sheet at quarter end: Loans: Commercial and industrial $ 1,990,027 $ 1,985,584 $ 1,972,491 $ 1,925,103 $ 1,927,964 Home equity 258,991 245,283 234,982 232,321 222,473 Second mortgage 79,464 79,120 76,449 77,337 78,251 Residential real estate 54,601 47,101 38,798 38,418 33,460 Other 89,524 90,173 91,774 92,063 88,896 Total gross loans 2,472,607 2,447,261 2,414,494 2,365,242 2,351,044 Allowance for loan losses (26,340 ) (26,079 ) (26,027 ) (25,658 ) (25,785 ) Net loans 2,446,267 2,421,182 2,388,467 2,339,584 2,325,259 Goodwill 127,935 127,936 127,936 128,117 128,351 Intangible assets, net 24,656 25,833 27,011 28,570 29,762 Total assets 3,295,576 3,324,633 3,326,681 3,325,563 3,264,417 Total deposits 2,682,286 2,725,747 2,694,304 2,667,997 2,636,954 Advances from the Federal Home Loan Bank (FHLB) 64,763 66,029 100,481 103,560 108,889 Federal funds purchased - - 1,500 - - Securities sold under agreements to repurchase –
